DECISION
The application of the above-named defendant for a review of the sentence for Two Counts of Incest; 10 years on each count to run concurrently; undergo a sexual offender and alcoholic program; restitution to the victim until she reaches the age of majority for mental health counseling imposed on January 26, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Marvin Knapstad of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.